UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1532


MARYANN LAREMONT-LOPEZ,

                Plaintiff - Appellant,

          v.

VIRGINIA DEPARTMENT OF HEALTH (Portsmouth),

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00290-RAJ-FBS)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maryann Laremont-Lopez, Appellant Pro Se. Gregory Clayton
Fleming, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maryann    Laremont-Lopez      appeals   the   district    court’s

margin order denying her motion requesting that the court permit

her to review the entire record of the proceedings in her closed

civil case, and advise her which documents had been sealed and

who had viewed them.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm the order.            Laremont-

Lopez   v.    Virginia    Dep’t   of   Health,   No.    2:06-cv-00290-RAJ-FBS

(E.D.   Va.    Apr.     23,   2010).    We   dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2